





EXPANSION RIGHTS AND RIGHT OF FIRST REFUSAL AGREEMENT


This EXPANSION RIGHTS AND RIGHT OF FIRST REFUSAL AGREEMENT (this “Agreement”) is
entered into on, and effective as of, February 28, 2017 among PBF Energy Company
LLC, a Delaware limited liability company (“PBF”), PBF Logistics GP LLC, a
Delaware limited liability company (the “General Partner”), and PBF Logistics
LP, a Delaware limited partnership (the “Partnership”). The above-named entities
are sometimes referred to in this Agreement each as a “Party” and collectively
as the “Parties.”



RECITALS:


A.    PBF and the Partnership entered into a Contribution Agreement, dated
February 15, 2017 (the “Contribution Agreement”), whereby PBF agreed to
contribute all of the outstanding limited liability company membership interests
in Paulsboro Natural Gas Pipeline Company LLC, a Delaware limited liability
company (“PNGPC”), to the Partnership in exchange for the consideration
described therein and expressly conditioned upon the execution of this
Agreement;


B.    As of the date hereof, the closing of the transactions contemplated under
the Contribution Agreement has occurred, and PNGPC and Paulsboro Refining
Company, LLC (“Paulsboro Refining”) have entered into a Precedent Agreement,
pursuant to which Paulsboro Refining has agreed to ship natural gas on the PNG
Pipeline (as defined below) on the terms set forth therein; and


C.    The PNG Pipeline currently consists of an 8” pipeline, but PNGPC has begun
the construction of a new 24” pipeline (the “New Pipeline”) to replace a portion
of the existing pipeline.


In consideration of the premises and the covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto herby agree as
follows:


1.    Definitions. As used in the Agreement, the following terms shall have the
respective meanings set forth below:


“Affiliate” is defined in the Contribution Agreement.


“Agreement” is defined in the introduction to this Agreement.


“Contribution Agreement” is defined in the recitals to this Agreement.


“control” (including with correlative meaning, the term “controlled by”) means,
as used with respect to any Person, the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of a majority of the voting
securities, by contract or otherwise.




--------------------------------------------------------------------------------






“General Partner” is defined in the introduction to this Agreement.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.


“New Pipeline” has the meaning set forth in the Recitals.


“Partnership” is defined in the introduction to this Agreement.
    
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of PBF Logistics LP, dated as of September 15, 2014.


“Partnership Change of Control” means that PBF ceases to control the general
partner of the Partnership.


“Partnership Entity” means the Partnership, and any Person controlled, directly
or indirectly, by the Partnership.


“Paulsboro Refining” is defined in the recitals to this Agreement.


“PBF” is defined in the introduction to this Agreement.


“PBF Phase II Expansion Transaction” is defined in Section 3 below.


“Phase II Expansion” means any project that includes (i) any lateral pipeline
that runs from the PNG Pipeline and/or (ii) any interconnection of the PNG
Pipeline with another pipeline or other facility and/or (iii) any expansion of
the services provided.


“Phase II Expansion ROFR” is defined in Section 2(a) below.


“Phase II Person” means any Person (other than a Partnership Entity) that
directly or indirectly owns a Phase II Expansion or an undivided interest
therein.


“Phase II Person ROFR” is defined in Section 2(a) below.


“PNG Pipeline” means (i) the existing natural gas pipeline owned by PNGPC that
originates Delaware County, Pennsylvania, at an interconnection with Texas
Eastern pipeline, runs under the Delaware River and terminates at the delivery
point to the refinery owned by Paulsboro Refining in Gloucester County, New
Jersey and (ii) the New Pipeline.


“PNGPC” is defined in the recitals to this Agreement.
    
“PNGPC ROFR” is defined in Section 2(a) below.


“Proposed Transaction” is defined in Section 2(b).






2

--------------------------------------------------------------------------------





“ROFR Asset/Interest” means each of the assets and/or equity interests set forth
in clauses (i) through (iii) of Section 2(a) as being subject to the right of
first offer described in Section 2(a).
    
“ROFR Governmental Approval Deadline” is defined in Section 2(d).


“ROFR Notice” is defined in Section 2(b).


“ROFR Period” is defined in Section 2(a).


“ROFR Response” is defined in Section 2(b).


2.    Right of First Refusal.


(a)    The Partnership hereby grants to PBF a right of first refusal as detailed
in this Section 2 to the extent that (i) a Partnership Entity proposes to
construct a Phase II Expansion (a “Phase II Expansion ROFR”), (ii) a Partnership
Entity proposes to acquire a Phase II Expansion, an undivided interest therein
or any direct or indirect equity interest in a Phase II Person (a “Phase II
Person ROFR”) or (iii) a Partnership Entity proposes to sell or otherwise
transfer the PNG Pipeline, any undivided interest therein or any direct or
indirect equity interest in PNGPC (the “PNGPC ROFR”), subject to the terms and
provisions described in this Section 2 (other than, in the case of clause (iii),
(x) a sale or transfer to a wholly-owned Affiliate of the transferring
Partnership Entity and such transferee assumes in writing the obligations under
this Section 2 with respect to such ROFR Asset/Interest or (y) in connection
with the foreclosure on such ROFR Asset/Interest by any lender under any credit
agreement of the Partnership Entities).


(b)    If (i) a Phase II Expansion is proposed, (ii) a Partnership Entity
proposes to acquire a Phase II Expansion, an undivided interest therein or a
direct or indirect equity interest in a Phase II Person, or (iii) the
Partnership proposes to sell or otherwise transfer the PNG Pipeline, an
undivided interest therein or any direct or indirect equity interest in PNGPC,
in each case, the Partnership shall give notice in writing (a “ROFR Notice”) to
PBF of its intention to do so. The ROFR Notice shall include any material terms,
conditions and details as would be necessary for PBF to make a determination
whether to acquire all of a portion the ROFR Asset/Interest (any such
acquisition, a “Proposed Transaction”). PBF shall have 90 days following receipt
of the ROFR Notice to exercise its applicable right of first refusal by
providing a written response (a “ROFR Response”) to the Partnership. The ROFR
Response shall set forth the terms and conditions (including, without
limitation, the purchase price that PBF proposes to pay and the other material
terms of the purchase including, if applicable, the terms of any services
agreement relating to the PNG Pipeline and/or a Phase II Expansion, as
applicable, that would be entered into upon closing of the Proposed Transaction)
pursuant to which PBF would be willing to enter into a binding agreement for the
Proposed Transaction. If no ROFR Response is delivered by PBF within such 90-day
period, then PBF shall be deemed to have waived its right of first refusal with
respect to such ROFR Asset/Interest.






3

--------------------------------------------------------------------------------





(c)    Upon delivery by PBF of such ROFR Response within the required period,
the Parties shall negotiate in good faith to enter into (and/or have one or more
of their respective Affiliates enter into) a definitive agreement providing for
the consummation of the Proposed Transaction upon the terms set forth in the
ROFR Response including, if applicable, a service agreement relating to the PNG
Pipeline and/or the Phase II Expansion, as applicable, to be entered into upon
closing of the Proposed Transaction. Unless otherwise agreed between PBF and the
Partnership, the terms of such definitive agreement shall include the following:


(i)    to the extent that the Proposed Transaction relates to a Phase II Person
ROFR or a PNGPC ROFR, PBF will agree to deliver the purchase price (in cash, an
interest-bearing promissory note, or any combination thereof agreed to by the
Parties);


(ii)    to the extent that the Proposed Transaction relates to a Phase II
Expansion ROFR, at Closing, PBF will proportionately assume the funding
obligations with respect to the Phase II Expansion; and shall acquire an
interest in PNGPC reflecting its contribution and entitling it to a priority
return thereon;


(iii)    the Partnership will represent that it has good and marketable title to
the ROFR Asset/Interest that is sufficient to operate the PNG Pipeline and/or
the Phase II Expansion, subject to all recorded matters and all physical
conditions in existence on the closing date for the purchase of the PNG Pipeline
and/or the Phase II Expansion, as applicable, plus any other such matters as PBF
may approve;


(iv)    the Partnership will grant PBF the right, exercisable at PBF’s risk and
expense, to make such surveys, tests and inspections of the PNG Pipeline and/or
Phase II Expansion, as applicable, as PBF may deem desirable, so long as such
surveys, tests or inspections do not damage the PNG Pipeline and/or Phase II
Expansion, as applicable, or interfere with the activities of Partnership or the
operation of the PNG Pipeline and/or the Phase II Expansion, as applicable
(except that any invasive or destructive testing shall be subject to the
reasonable approval of the Partnership), with such right exercisable by PBF from
and after the delivery of the ROFR Notice, except in the case of the acquisition
by a Partnership Entity of a Phase II Expansion, an undivided interest therein
or an equity interest in a Phase II Person, in which case, such right shall be
exercisable from and after the closing of the acquisition of such ROFR
Asset/Interest by the Partnership; provided, that, prior to such closing, the
Partnership shall use commercially reasonable efforts to cause the seller of
such Phase II Expansion, undivided interest therein or equity interest in a
Phase II Person to provide the rights described in this Section 2(c)(iv) as
promptly as possible following the delivery of the ROFR Notice;


(v)    PBF will have the right to terminate its obligation to purchase the ROFR
Asset/Interest under this Section 2 if the results of any searches under
Section 2(c)(iii) or (iv) above are, in the reasonable opinion of PBF,
unsatisfactory;


(vi)    the closing date for the purchase of the ROFR Asset/Interest shall occur
no later than (A) 180 days following receipt by the Partnership of the ROFR
Response or, (B) in the case of the acquisition by a Partnership Entity of a
Phase II


4

--------------------------------------------------------------------------------





Expansion or an equity interest in a Phase II Person, 180 days following the
closing of the acquisition of such ROFR Asset/Interest by the Partnership, in
each case, unless otherwise agreed to by the Parties;


(vii)    the Parties shall use commercially reasonable efforts to do or cause to
be done all things that may be reasonably necessary or advisable to effectuate
the consummation of any Proposed Transaction contemplated by this Section 2,
including causing their respective Affiliates to execute, deliver and perform
all documents, notices, amendments, certificates, instruments and consents
required in connection therewith; and


(viii)    the Parties acknowledge that all potential Proposed Transactions
pursuant to this Section 2 are subject to obtaining any and all required written
consents of Governmental Authorities or other third parties and neither Party
shall have any obligation to consummate a Proposed Transaction if any such
consents have not been obtained, except for such consents that would not have a
material adverse effect on PNGPC of its business or the operation of the PNG
Pipeline and/or Phase II Expansion, as applicable; and to the extent PBF elects
to waive such obligation with respect to any consent.


(d)    The Parties shall cooperate in good faith in obtaining all necessary
governmental and other third party approvals, waivers and consents required for
the closing. Any such closing shall be delayed, to the extent required, until
the third business day following the expiration of any required waiting periods
under the HSR Act; provided, however, that if governmental approvals and waiting
periods shall not have been obtained or expired, as the case may be, within 12
months of the deadline in Section 2(c)(vi), then the Partnership shall be free
to enter into a Proposed Transaction with any third party pursuant to Section
2(e).


(e)    If PBF has not timely delivered a ROFR Response as specified above with
respect to a Proposed Transaction that is subject to a ROFR Notice, the owner of
the ROFR Asset shall be free to enter into a Proposed Transaction with any third
party on terms and conditions no more favorable to such third party than those
set forth in the ROFR Notice. If such Proposed Transaction with PBF is not
consummated by the applicable deadline provided for in Section 2(c)(vi) or, if
applicable, Section 2(d), the Partnership shall be free to enter into a Proposed
Transaction with any third party on terms and conditions that are no more
favorable to such third party than those proposed in respect of PBF in the ROFR
Response.


(f)    If a Proposed Transaction with a third party is not consummated as
provided in Section 2(e) within nine months of, as applicable, PBF’s failure to
timely deliver a ROFR Response with respect to such Proposed Transaction that is
subject to a ROFR Notice, the applicable deadline provided for in Section
2(c)(vi) or Section 2(d), then, in each case, the Partnership may not consummate
the Proposed Transaction described in such ROFR Notice without complying again
with the provisions of this Section 2.


(g)    Notwithstanding the foregoing provisions of this Section 2, in the case
of a Proposed Transaction where the Partnership would acquire a Phase II
Expansion, an undivided interest therein or a direct or indirect equity interest
in a Phase II Person, with the prior consent


5

--------------------------------------------------------------------------------





of the Partnership and the seller of such Phase II Expansion, undivided interest
therein or equity interest in a Phase II Person, PBF may elect to acquire such
Phase II Expansion, undivided interest therein or equity interest in a Phase II
Person directly from such seller.


3.    Expansion Rights. The Partnership also agrees that PBF shall have the
right at any time to cause the Partnership and PNGPC to construct a Phase II
Expansion, at PBF’s sole cost, in exchange for which PBF will acquire an
interest in PNGPC reflecting its contribution and entitling it to a priority
return thereon (the “PBF Phase II Expansion Transaction”). The Parties shall
enter into (and/or have one or more of their respective Affiliates enter into) a
definitive agreement providing for the consummation of the PBF Phase II
Expansion Transaction including, if applicable, a service agreement relating to
the PNG Pipeline and/or the Phase II Expansion.
4.    Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Delaware. The Parties agree to the
venue and jurisdiction of the federal or state courts located in the State of
Delaware for the adjudication of all disputes arising out of this Agreement.
5.    Notice. All notices, requests, demands, and other communications hereunder
will be in writing and will be deemed to have been duly given: (a) if by
transmission by facsimile or hand delivery, when delivered; (b) if mailed via
the official governmental mail system, five (5) business days after mailing,
provided said notice is sent first class, postage prepaid, via certified or
registered mail, with a return receipt requested; (c) if mailed by an
internationally recognized overnight express mail service such as Federal
Express, UPS, or DHL Worldwide, one (1) Business Day after deposit therewith
prepaid; or (d) if by email, one (1) business day after delivery with receipt
confirmed. All notices will be addressed to the Parties at the respective
addresses as follows:


If to PBF Holding:
PBF Holding Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Matthew Lucey, President
Telecopy No: (973) 455-7562
Email: matthew.lucey@pbfenergy.com


If to PBF Energy:
PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Trecia Canty, Esq., General Counsel
Telecopy No: (973) 455-3654
Email: trecia.canty@pbfenergy.com








6

--------------------------------------------------------------------------------





If to the Partnership Group:


PBF Logistics GP LLC
One Sylvan Way, Second Floor
Parsippany, NJ 07054
Attn: Erik Young, Chief Financial Officer
Telecopy No: (973) 455-7562
Email: erik.young@pbfenergy.com
with a copy, which shall not constitute notice, to:


PBF Logistics LP
c/o PBF Logistics GP LLC
One Sylvan Way, Second Floor    
Parsippany, NJ 07054
Attn: Jim Fedena, Senior VP, Logistics
Telecopy No: (973) 455-7562
Email: jim.fedena@pbfenergy.com


or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
6.    Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
7.    Termination of Agreement. This Agreement may be terminated by the PBF upon
a Partnership Change of Control.
8.    Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.
9.    Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto.
10.    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission or in portable document format (.pdf) shall
be effective as delivery of a manually executed counterpart hereof.
11.    Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.


7

--------------------------------------------------------------------------------







12.    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.


13.    Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.




[Signature Page Follows]




8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first above written.




PBF ENERGY COMPANY LLC




By: /s/ Matthew Lucey         
Name: Matthew Lucey    
Title: President




PBF LOGISTICS GP LLC




By: /s/ Erik Young         
Name: Erik Young    
Title: Senior Vice President & Chief Financial
Officer




PBF LOGISTICS LP
By:    PBF Logistics GP LLC,
its general partner




By: /s/ Erik Young              
Name: Erik Young    
Title: Senior Vice President & Chief Financial
Officer




Expansion Rights and Right of First Refusal Agreement

